DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine M. Voisinet on 12 January 2022 and confirmed on 18 January 2022.
The application has been amended as follows: 
Abstract:
In line 1: delete “(10)” and “(112)”
In line 4: delete “(114)”
In line 7: delete “(112)”
In line 9: delete “(114)”

Claims:
In claim 1, line 11: insert --with each other-- after "second treatment content" 
In claim 5, line 13: insert --with each other-- after "second treatment content" 
In claim 6, line 10: insert --with each other-- after "second treatment content" 
In claim 7, line 13: insert --with each other-- after "second treatment content" 
In claim 8, line 15: insert --with each other-- after "second treatment content" 
In claim 9, line 13: insert --with each other-- after "second treatment content"
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art, US 2017/0361093 to Yoo et al., discloses a nerve stimulation system and method with usage and compliance monitoring via smart device (abstract). The system uses two linked stimulators (e.g., Fig 3) that administer treatment to a patient based on instructions communicated over the internet via a processor (para 0119). However, Yoo fails to teach wherein the two stimulators apply two different therapies that are then swapped with each other after a predetermined time based on preset instructions and it would not have been obvious to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792